Exhibit 10.46

 

INTERMUNE, INC.

 

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN, AS AMENDED

 

INTERMUNE, INC.

 

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

ADOPTED FEBRUARY 8, 2000

APPROVED BY STOCKHOLDERS MARCH 20, 2000

AMENDED ON JUNE 19, 2002

AMENDED ON MARCH 5, 2003

APPROVED BY STOCKHOLDERS MAY 29, 2003

 

1.             Purposes.

 

(a)           Eligible Option Recipients. The persons eligible to receive
Options are the Non-Employee Directors of the Company.

 

(b)           Available Options. The purpose of the Plan is to provide a means
by which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.

 

(c)           General Purpose. The Company, by means of the Plan, seeks to
retain the services of its Non-Employee Directors, to secure and retain the
services of new Non-Employee Directors and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2.             Definitions.

 

(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)           “Annual Grant” means a Director Annual Grant or a Chairman Annual
Grant.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Chairman” means the Chairman of the Board.

 

(e)           “Chairman Annual Grant” shall have the meaning ascribed in Section
6(b).

 

(f)            “Chairman Tri-Annual Grant” shall have the meaning ascribed in
Section 6(a).

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)           “Common Stock” means the common stock of the Company.

 

(i)            “Company” means InterMune, Inc.

 

(j)            “Consultant” means any person, including an advisor, (i) engaged
by the

 

--------------------------------------------------------------------------------


 

Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director’s fee by the Company for their services as Directors.

 

(k)           “Continuous Service” means (i) with respect to Options granted to
an Optionholder in his or her capacity as Chairman, that the Optionholder’s
service as Chairman is not interrupted or terminated; and (ii) with respect to
Options granted to an Optionholder in his or her capacity as a Director, that
the Optionholder’s service with the Company or an Affiliate, whether as an
Employee, Director or Consultant, is not interrupted or terminated. Solely with
respect to subclause (ii) above, the Optionholder’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Optionholder
renders such service, provided that there is no interruption or termination of
the Optionholder’s service. For example, a change in status without interruption
from a Non-Employee Director of the Company to a Consultant of an Affiliate or
an Employee of the Company will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 

(l)            “Director” means a member of the Board of Directors of the
Company.

 

(m)          “Director Annual Grant” shall have the meaning ascribed in Section
6(a).

 

(n)           “Director Tri-Annual Grant” shall have the meaning ascribed in
Section 6(a).

 

(o)           “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

 

(p)           “Employee” means any person employed by the Company or an
Affiliate. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

 

(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

 

2

--------------------------------------------------------------------------------


 

(s)           “Non-Employee Director” means a Director who is not an Employee.

 

(t)            “Nonstatutory Stock Option” means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

 

(u)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(v)            “Option” means a Nonstatutory Stock Option granted pursuant to
the Plan.

 

(w)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

 

(x)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(y)           “Plan” means this InterMune, Inc. 2000 Non-Employee Directors’
Stock Option Plan.

 

(z)           “RULE 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

 

(aa)         “Securities Act” means the Securities Act of 1933, as amended.

 

(bb)         “Tri-Annual Grant” means a Director Tri-Annual Grant or a Chairman
Tri-Annual Grant.

 

3.             Administration.

 

(a)           Administration By Board.  The Board shall administer the Plan. The
Board may not delegate administration of the Plan to a committee.

 

(b)           Powers Of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine the provisions of each Option to the extent not
specified in the Plan.

 

(ii)           To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

(iii)         To amend the Plan or an Option as provided in Section 12.

 

(iv)          To terminate or suspend the Plan as provided in Section 13.

 

(v)            Generally, to exercise such powers and to perform such acts as
the Board

 

3

--------------------------------------------------------------------------------


 

deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

 

(c)           Effect Of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

4.             Shares Subject to the Plan.

 

(a)           Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate three hundred
thousand (300,000) shares of Common Stock plus an annual increase to be added
each January 1, commencing with January 1, 2004, equal to three hundred thousand
(300,000) shares of Common Stock. Notwithstanding the foregoing, the Board may
designate a smaller number of shares of Common Stock to be added to the share
reserve as of a particular January 1.

 

(b)           Reversion Of Shares To The Share Reserve. If any Option shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such
Option shall revert to and again become available for issuance under the Plan.

 

(c)           Source Of Shares. The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.

 

5.             Eligibility.

 

The Options as set forth in Sections 6(a), 6(c)(i) and 6(c)(ii) automatically
shall be granted under the Plan to all Non-Employee Directors.  The Options as
set forth in Sections 6(b), 6(c)(iii) and 6(c)(iv) automatically shall be
granted under the Plan to each Chairman.

 

6.             Non-Discretionary Grants.

 

(a)           Grants to Directors Without any further action of the Board, each
person who is a Non-Employee Director, upon the date of such person’s initial
election or appointment to be a Non-Employee Director by the Board or the
Company’s stockholders, automatically shall be granted a grant to purchase
thirty thousand (30,000) shares of Common Stock (a “Director Tri-Annual Grant”)
and a grant to purchase twenty-five thousand (25,000) shares of Common Stock (a
“Director Annual Grant”) on the terms and conditions set forth herein.

 

(b)           Grants to Chairman.  Without any further action of the Board, each
person who is the Chairman, upon the date of such person’s initial election or
appointment to be the Chairman by the Board, automatically shall be granted a
grant to purchase thirty thousand (30,000) shares of Common Stock (a “Chairman
Tri-Annual Grant”) and a grant to purchase twenty-five thousand (25,000) shares
of Common Stock (a “Chairman Annual Grant”) on the terms and conditions set
forth herein.

 

(c)           Annual and Tri-Annual Grants.

 

(i)            Without any further action of the Board, a Non-Employee Director
who continues to serve the Company as a Non-Employee Director on the date his or
her

 

4

--------------------------------------------------------------------------------


 

Director Annual Grant fully vests automatically shall be granted another
Director Annual Grant.

 

(ii)           Without any further action of the Board, a Non-Employee Director
who continues to serve the Company as a Non-Employee Director on the date his or
her Director Tri-annual Grant fully vests automatically shall be granted another
Director Tri-Annual Grant.

 

(iii)         Without any further action of the Board, a Chairman who continues
to serve the Company as Chairman on the date his or her Chairman Annual Grant
fully vests automatically shall be granted another Chairman Annual Grant.

 

(iv)          Without any further action of the Board, a Chairman who continues
to serve the Company as Chairman on the date his or her Chairman Tri-Annual
Grant fully vests automatically shall be granted another Chairman Tri-Annual
Grant.

 

7.             Option Provisions.

 

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

 

(a)           Term.  No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

 

(b)           Exercise Price.  The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.

 

(c)           Consideration.  The purchase price of stock acquired pursuant to
an Option may be paid, to the extent permitted by applicable statutes and
regulations, in any combination of the following methods:

 

(i)            By cash or check.

 

(ii)           Provided that at the time of exercise the Common Stock is
publicly traded and quoted regularly in THE WALL STREET JOURNAL, by delivery of
already-owned shares of Common Stock either that the Optionholder has held for
the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that the Optionholder did not acquire, directly or
indirectly from the Company, that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise. “Delivery” for these purposes shall include delivery to
the Company of the Optionholder’s attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
the Optionholder may not exercise the Option by tender to the Company of Common
Stock to the extent such tender would violate the provisions of any law,

 

5

--------------------------------------------------------------------------------


 

regulation or agreement restricting the redemption of the Company’s stock.

 

(iii)         Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in THE WALL STREET JOURNAL, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

(d)           Transferability.  An Option is transferable by will or by the laws
of descent and distribution. An Option also is transferable (i) by instrument to
an inter vivos or testamentary trust, in a form accepted by the Company, in
which the Option is to be passed to beneficiaries upon the death of the trustor
(settlor) and (ii) by gift, in a form accepted by the Company, to a member of
the “immediate family” of the Optionholder as that term is defined in the
general instructions to Form S-8 (promulgated under the Securities Act). An
Option shall be exercisable during the lifetime of the Optionholder only by the
Optionholder and a permitted transferee as provided herein. However, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(e)           Exercise Schedule.  An Option shall be exercisable only for whole
shares and then only as the shares of Common Stock subject to the Option vest.

 

(f)            Vesting Schedule. Options shall vest as follows:

 

(i)            A Tri-Annual Grant shall vest in consecutive monthly installments
at a rate of one thirty-sixth (1/36th) of the total number of shares subject to
such Option. The first such installment shall vest one month from the date of
grant of such Option and shall continue until such Option has fully vested,
provided however, that vesting shall cease on termination of the Optionholder’s
Continuous Service.  For Tri-Annual Grants granted between January 1, 2003 and
May 29, 2003, such vesting will be effective retroactively to the later of
January 1, 2003 or the date of such Optionholder’s date of election as a
non-employee director or Chairman (as applicable).

 

(ii)           An Annual Grant shall vest in consecutive monthly installments at
a rate of one twelfth (1/12th) of the total number of shares subject to such
Option. The first such installment shall vest one month from the date of grant
of such Option and shall continue until such Option has fully vested, provided
however, that vesting shall cease on termination of the Optionholder’s
Continuous Service. For Annual Grants granted between January 1, 2003 and
May 29, 2003, such vesting will be effective retroactively to the later of
January 1, 2003 or the date of such Optionholder’s date of election as a
non-employee director or Chairman (as applicable).

 

(g)           Termination Of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than due to the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date that is
three (3) months after the date of such termination, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate.

 

6

--------------------------------------------------------------------------------


 

(h)           Disability Of Optionholder.  In the event an Optionholder’s
Continuous Service terminates due to the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date that is twelve (12) months
after the date of such termination, or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

(i)            Death Of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the three-month period after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (1) the date that is eighteen (18)
months following the date of death or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

 

(j)            Extension Of Termination Date.  If exercise of the Option
following the termination of the Optionholder’s Continuous Service would be
prohibited at any time solely because the issuance of shares would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of: (i) the expiration of the term of the Option set
forth in subsection 7(a), or (ii) the expiration of the applicable period of
time after the termination of the Optionholder’s Continuous Service during which
the exercise of the Option would not be in violation of such registration
requirements.

 

8.             Covenants of the Company.

 

(a)           Availability Of Shares. During the terms of the Options, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Options.

 

(b)           Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell shares of
Common Stock upon exercise of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any stock issued or issuable pursuant to any such
Option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Options unless and until such authority is obtained.

 

9.             Use of Proceeds from Stock.

 

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

 

7

--------------------------------------------------------------------------------


 

10.          Miscellaneous.

 

(a)           Stockholder Rights. No Optionholder shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Option unless and until such Optionholder has satisfied all
requirements for exercise of the Option pursuant to its terms.

 

(b)           No Service Rights. Nothing in the Plan or any instrument executed
or Option granted pursuant thereto shall confer upon any Optionholder any right
to continue to serve the Company as a Non-Employee Director or as Chairman or
shall affect the right of the Company or an Affiliate to terminate (i) the
employment of an Employee with or without notice and with or without cause, (ii)
the service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate or (iii) the service of a Director pursuant to
the Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

 

(c)           Investment Assurances. The Company may require an Optionholder, as
a condition of exercising or acquiring stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder’s own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (iii) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or (iv)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

 

(d)           Withholding Obligations. The Optionholder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.

 

11.          Adjustments upon Changes in Stock.

 

(a)           Capitalization Adjustments. If any change is made in the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and

 

8

--------------------------------------------------------------------------------


 

maximum number of securities subject both to the Plan pursuant to subsection
4(a) and to the nondiscretionary Options specified in Section 5, and in the
classes and maximum number of securities added to the Plan each January 1
pursuant to subsection 4(a), and the outstanding Options will be appropriately
adjusted in the class(es) and number of securities and price per share of stock
subject to such outstanding Options. The Board shall make such adjustments, and
its determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

 

(b)           Dissolution Or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to such event.

 

(c)           Change In Control. In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation may assume any Options outstanding under
the Plan or may substitute similar Options (including an option to acquire the
same consideration paid to the stockholders in the transaction described in this
subsection 11(c)) for those outstanding under the Plan, and the vesting of
Options held by Non-Employee Directors shall accelerate in full on the date
immediately preceding the date of such event. In the event no surviving
corporation or acquiring corporation assumes such Options or substitutes similar
Options for those outstanding under the Plan, then with respect to Options held
by Optionholders whose Continuous Service has not terminated, the vesting of
such Options (and the time during which such Options may be exercised) shall
accelerate in full on the date immediately preceding the date of such event, and
the Options shall terminate if not exercised at or prior to such event. With
respect to any other Options outstanding under the Plan, such Options shall
terminate if not exercised prior to such event.

 

12.          Amendment of the Plan and Options.

 

(a)           Amendment Of Plan. The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.

 

(b)           Stockholder Approval. The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval.

 

(c)           No Impairment Of Rights. Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

 

(d)           Amendment Of Options. The Board at any time, and from time to
time, may amend the terms of any one or more Options; provided, however, that
the rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

 

9

--------------------------------------------------------------------------------


 

13.          Termination or Suspension of the Plan.

 

(a)           Plan Term. The Board may suspend or terminate the Plan at any
time. No Options may be granted under the Plan while the Plan is suspended or
after it is terminated.

 

(b)           No Impairment Of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Option granted while the Plan
is in effect except with the written consent of the Optionholder.

 

14.          Effective Date of Plan and amendments.

 

The Plan became effective on March 29, 2000. The March 5, 2003 amendment to the
Plan shall become effective as of Jan. 1, 2003, provided that the stockholders
approve such amendment at the 2003 annual meeting of stockholders. No Option
that has been granted under an amendment adopted by the Board shall be exercised
unless and until such amendment has been approved by the stockholders, which
approval shall be within twelve (12) months after the date such amendment is
adopted by the Board.

 

15.          Choice of Law.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.

 

10

--------------------------------------------------------------------------------